Citation Nr: 0507167	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  98-07 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include as secondary to nicotine 
dependence in service.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
September 1945.  He died in September 1985, and the appellant 
is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  The Board remanded this case back to 
the RO in January 1999 and September 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The veteran's September 1985 death certificate indicates that 
the immediate cause of his death was metastatic lung 
carcinoma.  He was treated for this disorder in June and July 
of 1985, and a June 1985 VA treatment record indicates a 40 
year history of smoking cigarettes.  It is the contention of 
the appellant that corresponding nicotine dependence began in 
service and led to the immediate cause of the veteran's 
death.  Her claim was received by the RO prior to 1998 
changes in service connection law regarding the processing of 
claims based on nicotine dependence.

In this regard, the Board notes that, in its January 1999 
remand, the Board requested a VA medical opinion regarding 
the cause of the veteran's death "[i]f, and only if, the 
claim is well grounded."  The Board notes that this is a 
reference to a prior version of 38 U.S.C.A. § 5107(a), which 
required that a claim be "well grounded" prior to further 
development.  In 2000, however, the enactment of the Veterans 
Claims Assistance Act (VCAA) eliminated this requirement.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  Given this, and in view of the veteran's reported 
history of smoking dating back to service and his diagnosis 
of lung cancer, the Board finds that the previously requested 
medical etiology opinion remains necessary.  

The Board also observes that the appellant has not been 
sufficiently notified of VA's duties under the VCAA to date.  
The provisions of 38 C.F.R. § 3.159 were included in an 
October 2004 Supplemental Statement of the Case, but the 
appellant has not been sent a detailed letter setting forth 
the relative duties of VA and herself and the need for her to 
provide all evidence currently in her possession.

While the Board is aware that this case has previously been 
remanded on two occasions, the procedural deficiencies noted 
in this case are of sufficient significance that additional 
development is needed.  Accordingly, this case is REMANDED to 
the RO for the following action:

1.  A letter should be sent to the 
appellant explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 
2002), the need for additional evidence 
regarding her claim.  The letter must 
inform the appellant about the 
information and evidence that is 
necessary to substantiate the claim, 
notify her of the type of evidence that 
VA will seek to provide, inform her of 
the type of evidence that she is expected 
to provide, and request that she provide 
any and all relevant evidence currently 
in her possession.  

2.  The claims file should then be 
forwarded to a VA doctor with expertise 
in pulmonary medicine.  Based on the 
claims file review, the doctor should 
provide an opinion as to whether it is at 
least as likely as not (e.g., a 50 
percent or greater likelihood) that the 
veteran's lung cancer and ensuing death 
were etiologically related to nicotine 
dependence, and whether such nicotine 
dependence was acquired in service.  All 
opinions and conclusions expressed by the 
doctor must be supported by a complete 
rationale in a typewritten report.

3.  Then, the appellant's claim of 
entitlement to service connection for the 
cause of the veteran's death should be 
readjudicated.  If this claim remains 
denied, a Supplemental Statement of the 
Case must be furnished to the appellant 
and her representative, who should be 
afforded a reasonable period of time in 
which to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument this matter.  See generally Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


